PER CURIAM.
*15Willie Dennis ("Defendant") appeals his conviction of one count of unlawful possession of a firearm by a felon in violation of § 571.070.1(1). Following a jury trial, Defendant was convicted and sentenced as a prior and persistent offender to seven years in prison. Defendant offers two points on appeal. In his first point, Defendant alleges that the trial court erred in refusing to give the jury Defendant's tendered jury instruction governing justification of "emergency measures" because there was sufficient evidence to support giving that instruction. Specifically, Defendant claims the justification instruction should have been given because his possession of a weapon was an emergency measure to prevent imminent injury to himself and another. And in his second point, Defendant argues that the trial court erred in overruling his motion to dismiss with prejudice because the State violated Defendant's right to a speedy trial, as he was confined in jail for over a year without sufficient justification for the delays in bringing him to trial. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).